CONVERSION AGREEMENT

                    THIS CONVERSION AGREEMENT, dated as of January 20, 2009,
(the “Agreement”) is entered into by and among Actiga Corporation, a Nevada
corporation with headquarters located at 871 Marlborough Avenue, Suite 100,
Riverside, CA (the “Company”), and Alma Bailante Real Estate Inc. (the
“Lender”). The Conversion Agreement is effective for all purposes as of December
31, 2008.

WITNESSETH:

                    WHEREAS, the Company and the Lender are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration for offers and sales to accredited investors
afforded, inter alia, by Rule 506 under Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”), and/or Section
4(2) of the 1933 Act; and

                    WHEREAS, the Company and the Lender wish to convert that
certain Unsecured Promissory Note of the Company in favor of the Lender, in the
principal amount of $1,500,000, entered into on July 12, 2008 (the “Unsecured
Note”) into a 25% Secured Promissory Note of the Company (the “New Note”)
subject to and upon the terms and conditions of this Agreement; and

                    WHEREAS, the Company’s obligations to repay the New Note
will be secured by all of the assets of the Company pursuant to a Security
Agreement (the “Security Agreement”) and by certain stock (the “Pledged Shares”)
of the Company pledged by the Albanna Family Trust (the “Pledgor”) pursuant to a
Security Interest and Pledge Agreement (the “Pledge Agreement”).

                    NOW THEREFORE, in consideration of the premises and the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

                    1. AGREEMENT TO CONVERT.

                    a. Conversion of Unsecured Note.

                    (i) Subject to the terms and conditions of this Agreement
and the other Transaction Documents (defined below), the Lender hereby agrees to
convert the Unsecured Note into the New Note upon the terms described herein and
the Transaction Documents for such consideration as is described in Section 1(c)
below. The parties acknowledge that $1,500,000 of the principal payment of the
Unsecured Note has been previously provided by the Lender to the Company
pursuant to the Unsecured Note. The parties agree that the Unsecured Note is
replaced and superseded in its entirety by this Conversion Agreement and the New
Note.

                    (ii) The New Note referred to herein shall be in the form of
Annex I annexed hereto. The New Note will be secured by a pledge of all of the
Company’s assets pursuant to a Security Agreement in the form of Annex II and
secured by the pledge of the Pledged Shares under the terms of the Pledge
Agreement, which Pledge Agreement shall be substantially in the form of Annex IV
hereto, which the Company will acknowledge.

--------------------------------------------------------------------------------



                    (iii) The conversion of the Unsecured Note into the New Note
and the other transactions contemplated hereby are sometimes referred to herein
and in the other Transaction Documents collectively as the “Transactions”.

                    b. Certain Definitions. As used herein, each of the
following terms has the meaning set forth below, unless the context otherwise
requires:

                    “Affiliate” means, with respect to a specific Person
referred to in the relevant provision, another Person who or which controls or
is controlled by or is under common control with such specified Person.

                    “Certificate” means the original ink-signed New Note duly
executed by the Company.

                    “Closing Date” means the date of the closing of the
Transactions, as provided herein.

                    “Common Stock Equivalents” means any securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
Common Stock.

                    “Company Control Person” means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act
(as defined below).

                    “Disclosure Annex” means Annex III to this Agreement;
provided, however, that the Disclosure Annex shall be arranged in sections
corresponding to the identified Sections of this Agreement, but the disclosure
in any such section of the Disclosure Annex shall qualify other provisions in
this Agreement to the extent that it would be readily apparent to an informed
reader from a reading of such section of the Disclosure Annex that it is also
relevant to other provisions of this Agreement.

                    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

                     “Holder” means the Person holding the relevant Securities
at the relevant time.

                    “Last Audited Date” means the audit completed for the year
ending December 31, 2007 as filed in the Company annual report on Form 10-K.

                    “Lender Control Person” means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Lender pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.

                    “Liens” means a lien, charge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.

                    “Material Adverse Effect” means an event or combination of
events, which individually or in the aggregate, would reasonably be expected to
(w) adversely affect the

2

--------------------------------------------------------------------------------



legality, validity or enforceability of the Securities or any of the Transaction
Documents, (x) have or result in a material adverse effect on the results of
operations, assets or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, (y) adversely impair the Company’s ability to
perform fully on a timely basis its obligations under any of the Transaction
Documents or the transactions contemplated thereby, or (z) materially and
adversely affect the value of the rights granted to the Lender in the
Transaction Documents.

                    “Person” means any living person or any entity, such as, but
not necessarily limited to, a corporation, partnership or trust.

                    “Principal Trading Market” means the Over the Counter
Bulletin Board or such other market on which the Common Stock is principally
traded at the relevant time including the “pink sheets.”

                    “Registrable Securities” means all of the Shares.

                    “Registration Rights Provisions” means the piggy-back
registration rights contemplated by the terms of this Agreement, if any,
including, but not necessarily limited to, Section 4(g) hereof, and of the other
Transaction Documents.

                    “Registration Statement” means an effective registration
statement covering the Registrable Securities.

                    “Securities” means the New Note and the Shares.

                    “Security Agreement” means the Security Agreement dated as
of January 13, 2009 between the Company and the Lender.

                    “Shares” means the shares of representing any or all of the
shares of common stock issuable on conversion of the New Note and, where
relevant, the Pledged Shares.

                    “State of Incorporation” means Nevada.

                    “Subsidiary” means any subsidiary of the Company as set
forth on the Disclosure Annex.

                    “Subsidiary Guarantee” means the Subsidiary Guarantee in the
form of Annex V dated as of January 13, 2009 between each Subsidiary and the
Lender.

                    “Trading Day” means any day during which the Principal
Trading Market shall be open for business.

                    “Transfer Agent” means, at any time, the transfer agent for
the Company’s Common Stock.

                     “Transaction Documents” means this Conversion Agreement,
the New Note, the Security Agreement, the Subsidiary Guarantee, the Pledge
Agreement, and includes all ancillary documents referred to in those agreements.

                    “VWAP” means, for any date, the price determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on a Trading Market, the

3

--------------------------------------------------------------------------------



daily volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the primary Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg Financial L.P. (based on a
Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern Time) using the VAP
function; (b) if the Common Stock is not then listed or quoted on the Trading
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by Holders holding a
majority of the principal amount of New Note then outstanding.

                    c. Consideration; Delivery of Certificates.

                    (i) As consideration for the entry by the Company into this
Conversion Agreement and Transaction Documents, the Lender hereby releases and
discharges the Company and its affiliates, subsidiaries, officers, directors,
employees, agents, representatives, successors, guarantors and assigns
(collectively, the “Released Parties”) from any and all actions, causes of
action, obligations, suits, debts, claims and demands whatsoever, in law, or
equity, which the Lender and its affiliates, successors, subsidiaries, officers,
directors, employees, agents, representatives and assigns (collectively, the
“Releasing Parties”) ever had, now have or hereafter can, shall or may have for,
upon or relating to any and all claims, actions, obligations, liabilities,
losses, demands and/or causes of action, of whatever kind or character, whether
now known or unknown, whether contingent or otherwise, which the Releasing
Parties or any one of them have or might claim to have for any an all injuries,
harm, damages (actual or punitive), costs, losses, expenses, attorney’s fees
and/or liability or other detriment, if any, whenever incurred or suffered by
the Releasing Parties from, relating to, arising out of or in any way connected
with, any fact, event, occurrence, transaction, action or omission of or
relating to the Released Parties from the beginning of the world through the
Closing Date. For clarification, this section 1(c)(i) shall not apply to the New
Note and related Transaction Documents.

                    (ii) On the Closing Date, the Company shall deliver the
Certificates, each duly executed on behalf of the Company to the Lender.

                    (iii) By signing this Agreement, each of the Lender and the
Company agrees to all of the terms and conditions of the Transaction Documents,
all of the provisions of which are incorporated herein by this reference as if
set forth in full.

                    2. LENDER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO
INFORMATION; INDEPENDENT INVESTIGATION.

                    The Lender represents and warrants to, and covenants and
agrees with, the Company as follows:

                    a. Without limiting Lender’s right to sell the Securities
pursuant to an effective registration statement or otherwise in compliance with
the 1933 Act, the Lender is acquiring the Securities for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.

4

--------------------------------------------------------------------------------



                    b. The Lender is (i) an “accredited investor” as that term
is defined in Rule 501 of the General Rules and Regulations under the 1933 Act
by reason of Rule 501(a)(3), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its Affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.

                    c. All subsequent offers and sales of the Securities by the
Lender shall be made pursuant to registration of the relevant Securities under
the 1933 Act or pursuant to an exemption from registration.

                    d. The Lender understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the 1933 Act and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Lender’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Lender set forth herein in order to determine the availability of such
exemptions and the eligibility of the Lender to acquire the Securities.

                    e. The Lender and its advisors, if any, have been furnished
with or have been given access to all materials relating to the business,
finances and operations of the Company and materials relating to the acquisition
of the Securities which have been requested by the Lender, including those set
forth on in any annex attached hereto. The Lender and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
Without limiting the generality of the foregoing, the Lender has also had the
opportunity to obtain and to review the Company’s filings on EDGAR or otherwise
provided to the Lender as indicated on Annex III, collectively, the “Company’s
SEC Documents”).

                    f. The Lender understands that its investment in the
Securities involves a high degree of risk.

                    g. The Lender hereby represents that, in connection with its
acquisition of the Securities, it has not relied on any statement or
representation by the Company or any of its officers, directors and employees or
any of their respective attorneys or agents, except as specifically set forth
herein.

                    h. The Lender understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities.

                    i. This Agreement and the other Transaction Documents to
which the Lender is a party, and the transactions contemplated thereby, have
been duly and validly authorized, executed and delivered on behalf of the Lender
and are valid and binding agreements of the Lender enforceable in accordance
with their respective terms, subject as to enforceability to

5

--------------------------------------------------------------------------------



general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.

                    3. COMPANY REPRESENTATIONS, ETC. The Company represents and
warrants to the Lender as of the date hereof and as of the Closing Date that,
except as otherwise provided in the Disclosure Annex:

 

 

 

 

a)

Transaction Documents and Stock. This Agreement and each of the other
Transaction Documents, and the transactions contemplated thereby, have been duly
and validly authorized by the Company, this Agreement has been duly executed and
delivered by the Company and this Agreement is, and the New Note and each of the
other Transaction Documents, when executed and delivered by the Company, will
be, valid and binding agreements of the Company enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.

 

 

 

 

b)

Rights of Others Affecting the Transactions. There are no preemptive rights of
any shareholder of the Company, as such, to acquire the Note, or any shares of
the Company’s common stock that may be issued to the Purchaser in connection
with any other agreements between the parties, in the event such shares are
issued. No party other than a Purchaser has a currently exercisable right of
first refusal which would be applicable to any or all of the transactions
contemplated by the Transaction Documents.

 

 

 

 

c)

Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company has registered its stock and is obligated to file reports
pursuant to Section 12 or Section 15(d) of the Securities Exchange Act of 1934,
as amended (the “1934 Act”). The Common Stock is, or immediately following the
Closing Date will be, quoted on the Principal Trading Market. The Company has
received no notice, either oral or written, with respect to the continued
eligibility of the Common Stock for such quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation.

 

 

 

 

d)

Authorized Shares


 

 

 

 

i.

The authorized capital stock of the Company consists of 1,800,000,000 shares of
Common Stock, $0.001 par value, of which 46,982,777 shares are outstanding as of
November 14, 2008.

 

 

 

 

ii.

All issued and outstanding shares of Common Stock have been duly authorized and
validly issued and

6

--------------------------------------------------------------------------------



 

 

 

 

 

are fully paid and non-assessable. The Company has sufficient authorized and
unissued shares of Common Stock as may be necessary to effect the issuance of
the Shares on the Closing Date.


 

 

 

 

e)

As of the Closing Date, the Shares shall have been duly authorized by all
necessary corporate action on the part of the Company, and, when issued on the
Closing Date or pursuant to other relevant provisions of the Transaction
Documents, in each case in accordance with their respective terms, will be duly
and validly issued, fully paid and non-assessable and will not subject the
Holder thereof to personal liability by reason of being such Holder. Non
contravention. The execution and delivery of this Agreement and each of the
other Transaction Documents by the Company, the issuance of the Securities, and
the consummation by the Company of the other transactions contemplated by this
Agreement, each of the Notes and the other Transaction Documents do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the certificate of
incorporation or by laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.

 

 

 

 

f)

Filings. None of the Company’s SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein in light of the circumstances under which they were made, not
misleading. Since January 14, 2008, the Company has timely filed all requisite
forms, reports and exhibits thereto, if any, required to be filed by the Company
with the SEC.

 

 

 

 

g)

Absence of Certain Company Control Person Actions or Events. To the Company’s
knowledge, none of the following has occurred during the past one (1) year with
respect to a Company Control Person:


 

 

 

(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

7

--------------------------------------------------------------------------------



 

 

 

 

(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

 

 

 

 

(3) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:

 

 

 

 

 

(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

 

 

 

 

 

(ii) engaging in any type of business practice; or

 

 

 

 

 

(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

 

 

 

 

(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or

 

 

 

 

(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.


 

 

 

 

h.

Dilution. Any shares of the Company’s common stock issued to the Purchaser in
connection with any agreements between the parties hereto, in the event such
shares are issued may have a dilutive effect on the ownership interests of the
other shareholders (and Persons having the right to become shareholders) of the
Company. The Company’s executive officers and directors have studied and fully
understand the nature of the Securities being sold hereby and recognize that
they have such a potential

8

--------------------------------------------------------------------------------



 

 

 

 

 

dilutive effect. The board of directors of the Company has concluded, in its
good faith business judgment, that such issuance is in the best interests of the
Company.

 

 

 

 

i.

Recognition of Pledge Agreement and Pledged Shares. The Company acknowledges
that the execution and delivery of the Pledge Agreement, and the fulfillment of
the terms thereof, is a condition to the closing of the Transactions. The
Company will recognize the terms of the Pledge Agreement and, as provided
therein, the transfer of the Pledged Shares to the Purchasers and will take no
position or give the Transfer Agent any instructions which would be inconsistent
with the rights of the Purchasers to have the Pledged Shares transferred to the
Purchasers in accordance with the terms of the Pledge Agreement.

 

 

 

 

j.

Fees to Brokers, Finders and Others. The Company has taken no action which would
give rise to any claim by any Person for brokerage commission, finder’s fees or
similar payments by Purchaser relating to this Agreement or the transactions
contemplated hereby. Purchaser shall have no obligation with respect to such
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this paragraph that may be due in connection with
the transactions contemplated hereby. The Company shall indemnify and hold
harmless each of Purchaser, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees, as and when
incurred.

 

 

 

 

k.

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Agreement has been (or upon delivery will have been) duly executed
by the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’

9

--------------------------------------------------------------------------------



 

 

 

 

 

rights generally and (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.

 

 

 

 

l.

SEC Reports; Financial Statements. Other than as previously disclosed to the
Purchaser, the Company has filed all reports required to be filed by it under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
one year preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials, including the
exhibits thereto, and amendments thereof being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

 

 

 

m.

Regulatory Permits. The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

10

--------------------------------------------------------------------------------



 

 

 

 

n.

Title to Assets. The Company and the Subsidiaries have good and marketable title
in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and the Subsidiaries are in compliance.

 

 

 

 

o.

Patents and Trademarks. The Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights
necessary or material for use in connection with their respective businesses and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). The company has received various
communications about its use of “Qmotions” in Europe.

 

 

 

 

p.

Transactions with Affiliates and Employees. Except as disclosed in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $50,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

 

 

 

q.

Tax Status. Except for matters that would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, the
Company and each Subsidiary has filed all necessary federal,

11

--------------------------------------------------------------------------------



 

 

 

 

 

state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon. The Company has knowledge of a possible local,
State, Federal and/or payroll tax deficiencies due to its current financial
situation.

 

 

 

 

r.

No Disagreements with Accountants and Lawyers. There are no disagreements of any
kind presently existing, or reasonably anticipated by the Company to arise,
between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers. By making this representation the Company does not, in
any manner, waive the attorney/client privilege or the confidentiality of the
communications between the Company and its lawyers. Accountants. The Company’s
accountants are Grobstein, Horwath & Company LLP. To the Company’s knowledge,
such accountants, who the Company expects will express their opinion with
respect to the financial statements for the fiscal year ended December 31, 2007,
are a registered public accounting firm as required by the Securities Act.

                    4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

                    a. Transfer Restrictions. The Lender acknowledges that (1)
the Securities have not been and are not being registered under the provisions
of the 1933 Act and, except as provided in the Registration Rights Provisions or
otherwise included in an effective registration statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Lender shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144”) may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (3) neither
the Company nor any other Person is under any obligation to register the
Securities (other than pursuant to the Registration Rights Provisions) under the
1933 Act or to comply with the terms and conditions of any exemption thereunder.

                    b. Restrictive Legend. The Lender acknowledges and agrees
that, until such time as the relevant Shares have been registered under the 1933
Act, as contemplated by the Registration Rights Provisions and sold in
accordance with an effective Registration Statement or otherwise in accordance
with another effective registration statement, the certificates and other
instruments representing any of the Securities shall bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):

12

--------------------------------------------------------------------------------



 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

                    c. Reporting Status. So long as the Lender beneficially owns
any of the Shares or has a security interest in the Pledged Shares, the Company
shall file all reports required to be filed with the SEC pursuant to Section 13
or 15(d) of the 1934 Act, shall take all reasonable action under its control to
ensure that adequate current public information with respect to the Company, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination. The Company will take all reasonable
action under its control to maintain the continued listing and quotation and
trading of its Common Stock (including, without limitation, all Registrable
Securities) on the Principal Trading Market or a listing on the NASDAQ/Small Cap
or National Markets and, to the extent applicable to it, will comply in all
material respects with the Company’s reporting, filing and other obligations
under the by-laws or rules of the Principal Trading Market and/or the National
Association of Securities Dealers, Inc., as the case may be, applicable to it
for so long as the Lender beneficially owns any of the Shares or has a security
interest in the Pledged Shares.

                    e. Senior Debt. The debt incurred by the Company pursuant to
the Transactions Documents shall be senior to any Company debt presently
outstanding or any debt incurred in the future.

                    f. Piggy-Back Rights; Rule 144.

                    (i) The Lender shall have piggy-back registration rights
with respect to the Registrable Securities subject to the conditions set forth
below. If the Company participates (whether voluntarily or by reason of an
obligation to a third party) in the registration of any shares of the Company’s
stock, other than a registration statement on Form S-8 or a registration
statement relating to an acquisition or disposition by or of the Company, the
Company shall give written notice thereof to the Holder and the Holder shall
have the right, exercisable within ten (10) Trading Days after receipt of such
notice, to demand inclusion of all or a portion of the Holder’s Registrable
Securities in such registration statement (a “Subsequent Registration
Statement”), without any cutbacks. If the Holder exercises such election, the
Registrable Securities so designated shall be included in the registration
statement (without any holdbacks) at no cost or expense to the Holder (other
than any commissions, if any, relating to the sale of Holder’s shares). Each
Holder’s rights under this Section 4(g)(i) shall expire at such time as such
Holder can sell all of such Holder’s remaining Registrable Securities under Rule
144 (as defined below) without volume or other restrictions or limit, except the
limitations in the 1933 Act and Exchange Act.

                    (ii) The parties acknowledge that the damages which may be
incurred by the Holder if the Company does not fulfill its obligations under
subparagraph (i) above, which will

13

--------------------------------------------------------------------------------



affect the Holder’s ability to sell the shares, may be difficult to ascertain.
If either (A) the Company fails to give the Lender the notice referred to in the
immediately preceding subparagraph (i) which results in any of the Holder’s
shares not being included in the Subsequent Registration Statement or (B) after
giving such notice, the Company fails to include all of the Holder’s shares (to
the extent requested by the Holder) in the Subsequent Registration Statement,
then the Company will make payment to the Lender, for each Computation Period
(as defined below) an amount equal to 1% of the aggregate principal amount of
the New Note then outstanding (the “Periodic Amount”) provided however, that no
event shall the aggregate liquidated damages exceed 18% of the principal amount.
The term “Computation Period” means each thirty (30) day period commencing on
the effective date of the Subsequent Registration Statement and ending on the
date on which there are one or more effective registration statements covering
the Lender’s sale of all of the Holder’s shares. The Periodic Amount shall be
due without further demand or notice from the Lender. The parties agree that the
amounts payable pursuant to the foregoing provisions of this Section 4(g)
represent a reasonable estimate on the part of the parties, as of the date of
this Agreement, of the amount of such damages.

                    (iii) With a view to making available to the Holder the
benefits of Rule 144 promulgated under the 1933 Act or any other similar rule or
regulation of the SEC that may at any time permit Holder to sell securities of
the Company to the public without registration (collectively, “Rule 144”), the
Company agrees to:

                    (a) make and keep public information available, as those
terms are understood and defined in Rule 144;

                    (b) file with the SEC in a timely manner all reports and
other documents required of the Company under the 1934 Act; and

                    (c) furnish to the Holder so long as such party owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, and
the 1934 Act, (ii) if not available on the SEC’s EDGAR system, a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Holder to sell such securities pursuant to
Rule 144 without registration; and

                    (d) at the request of any Holder then holding Registrable
Securities, give the Transfer Agent instructions (supported by an opinion of
Company counsel, if required or requested by the Transfer Agent) to the effect
that, upon the Transfer Agent’s receipt from such Holder of

 

 

 

 

          (i) a certificate (a “Rule 144 Certificate”) certifying (A) that the
Holder’s holding period (as determined in accordance with the provisions of Rule
144) for the Shares which the Holder proposes to sell (the “Securities Being
Sold”) is not less than (1) year and (B) as to such other matters as may be
appropriate in accordance with Rule 144 under the Securities Act, and

 

14

--------------------------------------------------------------------------------



 

 

 

 

          (ii) an opinion of counsel acceptable to the Company that, based on
the Rule 144 Certificate, Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement,

 

 

 

 

the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the Lender(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s books and records (except to the extent any such
legend or restriction results from facts other than the identity of the relevant
Holder, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Lender). If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.

                    (iv) Notwithstanding the foregoing, if at any time or from
time to time after the date of effectiveness of the registration statement, the
Company notifies the Holder in writing of the existence of a Potential Material
Event (as defined below), the Holder shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Holder receives written notice from the
Company that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event; provided, however,
that the Company may not so suspend such right other than during a Permitted
Suspension Period. The term “Potential Material Event” means any of the
following: (i) the possession by the Company of material information not ripe
for disclosure in a registration statement, which shall be evidenced by
determinations in good faith by the Board of Directors of the Company that
disclosure of such information in the registration statement would be
detrimental to the business and affairs of the Company; or (ii) any material
engagement or activity by the Company which would, in the good faith
determination of the Board of Directors of the Company, be adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Board of Directors of the
Company that the registration statement would be materially misleading absent
the inclusion of such information.

                    g. Publicity, Filings, Releases, Etc. Except, in each case
contemplated below, as required by applicable law, rule or regulation or court
or administrative order, each of the parties agrees that it will not disseminate
any information relating to the Transaction Documents or the transactions
contemplated thereby, including issuing any press releases, holding any press
conferences or other forums (collectively, “Publicity”) without giving the other
party reasonable advance notice and an opportunity to comment on the contents
thereof (which comments shall be provided promptly and without delay). Neither
party will include in any such Publicity any statement or statements or other
material to which the other party reasonably objects, unless in the reasonable
opinion of counsel to the party proposing such statement, such statement is
legally required to be included. In furtherance of the foregoing, the Company
will provide to the Lender drafts of the applicable text of the first (and only
the first) filing of the Company’s Current Report on Form 8-K intended to be
made with the SEC which refers to the Transaction Documents or the transactions
contemplated thereby as soon as

15

--------------------------------------------------------------------------------



practicable and will not include in such filing any statement or statements or
other material to which the other party reasonably objects, unless in the
reasonable opinion of counsel to the party proposing such statement, such
statement is legally required to be included. Notwithstanding the foregoing,
each of the parties hereby consents to the inclusion of the text of the
Transaction Documents in filings made with the SEC as well as any descriptive
text accompanying or part of such filing which is accurate and reasonably
determined by the Company’s counsel to be legally required. Notwithstanding, but
subject to, the foregoing provisions of this Section 4(i), the Company will,
after the Closing Date, promptly file a Current Report on Form 8-K referring to
the transactions contemplated by the Transaction Documents.

                    5. TRANSFER AGENT INSTRUCTIONS.

                    a. The Company warrants that, with respect to the
Securities, other than the stop transfer instructions to give effect to Section
4(a) hereof, it will give its transfer agent no instructions inconsistent with
instructions to issue Common Stock to the Holder as contemplated in the
Transaction Documents. Except as so provided, the Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. Nothing in this
Section shall affect in any way the Lender’s obligations and agreement to comply
with all applicable securities laws upon resale of the Securities. If the Lender
provides the Company with an opinion of counsel reasonably satisfactory to the
Company that registration of a resale by the Lender of any of the Securities in
accordance with clause (1)(B) of Section 4(a) of this Agreement is not required
under the 1933 Act, the Company shall (except as provided in clause (2) of
Section 4(a) of this Agreement) permit the transfer or reissue of the Shares
represented by one or more certificates for Common Stock without legend (or
where applicable, by electronic registration) in such name and in such
denominations as specified by the Lender.

                    b. The Company will authorize the Transfer Agent to give
information relating to the Company directly to the Holder or the Holder’s
representatives upon the request of the Holder or any such representative, to
the extent such information relates to (i) the status of shares of Common Stock
issued or claimed to be issued to the Holder in connection with a Notice of
Exercise or transfer of Pledged Shares to the Holder, or (ii) the aggregate
number of outstanding shares of Common Stock of all shareholders (as a group,
and not individually) as of a current or other specified date. At the request of
the Holder, the Company will provide the Holder with a copy of the authorization
so given to the Transfer Agent.

                    6. CLOSING DATE.

                    a. The Closing Date shall occur on the date which is the
first Trading Day after each of the conditions contemplated by Sections 7 and 8
hereof shall have either been satisfied or been waived by the party in whose
favor such conditions run.

                    b. The closing of the Transactions shall occur on the
Closing Date at the offices of the Lender and shall take place no later than
3:00 P.M., New York time, on such day or such other time as is mutually agreed
upon by the Company and the Lender.

                    7. CONDITIONS TO THE COMPANY’S OBLIGATION TO CONVERT.

16

--------------------------------------------------------------------------------



                    The Lender understands that the Company’s obligation to sell
the New Note, the Issued Shares and the Additional Issued Shares in the event
such shares are issued to the Lender pursuant to this Agreement on the Closing
Date is conditioned upon:

                    a. The execution and delivery of this Agreement by the
Lender;

                    b. The accuracy on such Closing Date of the representations
and warranties of the Lender contained in this Agreement, each as if made on
such date, and the performance by the Lender on or before such date of all
covenants and agreements of the Lender required to be performed on or before
such date; and

                    d. There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.

                    8. CONDITIONS TO THE LENDER’S OBLIGATION TO CONVERT.

                    The Company understands that the Lender’s obligation to
convert the Unsecured Note and its acceptance of any shares of the Company’s
common stock that may be issued in connection with any agreements between the
parties hereto on the Closing Date is conditioned upon:

                    a. The execution and delivery of this Agreement and the
other Transaction Documents by the Company;

                    b. Delivery by the Company to the Lender of the Certificates
in accordance with this Agreement or any other agreements between the parties;

                    c. The execution and delivery of the Pledge Agreement by the
Pledgor;

                    d. The execution and delivery of the Security Agreement, the
Subsidiary Guarantee and UCC-1 Financing Statement on all of the Company’s
assets;

                    f. Delivery by the Company of a schedule detailing all
assets of the Company, their value and their location;

                    g. The loan contemplated by this Agreement shall be senior
to all other debt of the Company;

                    h. The accuracy in all material respects on the Closing Date
of the representations and warranties of the Company contained in this
Agreement, each as if made on such date, and the performance by the Company on
or before such date of all covenants and agreements of the Company required to
be performed on or before such date;

                    i. The Company’s financial statements and public filings
must be up-to-date.

                    j. There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained; and

17

--------------------------------------------------------------------------------



                    k. From and after the date hereof to and including the
Closing Date, each of the following conditions will remain in effect: (i) the
trading of the Common Stock shall not have been suspended by the SEC or on the
Principal Trading Market; (ii) trading in securities generally on the Principal
Trading Market shall not have been suspended or limited; (iii) no minimum prices
shall been established for securities traded on the Principal Trading Market;
and (iv) there shall not have been any material adverse change in any financial
market..

                    9. INDEMNIFICATION AND REIMBURSEMENT.

                    a. The Company agrees to indemnify and hold harmless the
Lender and its officers, directors, employees, and agents, and each Lender
Control Person from and against any losses, claims, damages, liabilities or
expenses incurred (collectively, “Damages”), joint or several, and any action in
respect thereof to which the Lender, its partners, Affiliates, officers,
directors, employees, and duly authorized agents, and any such Lender Control
Person becomes subject to, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any material covenant or agreement on the part of Company contained in this
Agreement, as such Damages are incurred, except to the extent such Damages
result from Lender’s failure to perform any covenant or agreement contained in
this Agreement or the Lender’s or its officer’s, director’s, employee’s, agent’s
or Lender Control Person’s gross negligence, recklessness or bad faith in
performing its obligations under this Agreement.

                    b. All claims for indemnification by any Indemnified Party
(as defined below) under this Section shall be asserted and resolved as follows:

                              (i) In the event any claim or demand in respect of
which any Person claiming indemnification under any provision of this Section
(an “Indemnified Party”) might seek indemnity under paragraph (a) of this
Section is asserted against or sought to be collected from such Indemnified
Party by a Person other than a party hereto or an Affiliate thereof (a “Third
Party Claim”), the Indemnified Party shall deliver a written notification,
enclosing a copy of all papers served, if any, and specifying the nature of and
basis for such Third Party Claim and for the Indemnified Party’s claim for
indemnification that is being asserted under any provision of this Section
against any Person (the “Indemnifying Party”), together with the amount or, if
not then reasonably ascertainable, the estimated amount, determined in good
faith, of such Third Party Claim (a “Claim Notice”) with reasonable promptness
to the Indemnifying Party. If the Indemnified Party fails to provide the Claim
Notice with reasonable promptness after the Indemnified Party receives notice of
such Third Party Claim, the Indemnifying Party shall not be obligated to
indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party’s ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the “Dispute Period”) whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under this Section and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim. The following provisions shall also apply.

18

--------------------------------------------------------------------------------



 

 

 

(x) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party’s delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.

 

 

 

(y) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute in a reasonable manner and in good
faith or settle the Third Party Claim, or if the Indemnifying Party fails to
give any notice whatsoever within the Dispute Period, then the Indemnified Party
shall have the right to defend, at the sole cost and expense of the Indemnifying
Party, the Third Party Claim by all appropriate proceedings, which proceedings
shall be prosecuted by the Indemnified Party in a reasonable manner and in good
faith or will be settled at the discretion of the Indemnified Party (with the
consent of the Indemnifying Party, which consent will not be unreasonably
withheld). The Indemnified Party will have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, however,
that if requested by the Indemnified Party, the Indemnifying Party will, at the
sole cost and expense of the Indemnifying Party, provide reasonable cooperation
to the

19

--------------------------------------------------------------------------------



 

 

 

Indemnified Party and its counsel in contesting any Third Party Claim which the
Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party’s defense pursuant to this subparagraph (y) or of the
Indemnifying Party’s participation therein at the Indemnified Party’s request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.

 

 

 

(z) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

                              (ii) In the event any Indemnified Party should
have a claim under paragraph (a) of this Section against the Indemnifying Party
that does not involve a Third Party Claim, the Indemnified Party shall deliver a
written notification of a claim for indemnity under paragraph (a) of this
Section specifying the nature of and basis for such claim, together with the
amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an “Indemnity Notice”) with reasonable
promptness to the Indemnifying Party. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under paragraph (a) of this Section and the
Indemnifying Party shall pay the amount of such Damages to the Indemnified Party
on demand. If the Indemnifying Party has timely disputed its liability or the
amount of its liability with respect to such claim, the Indemnifying Party and
the Indemnified

20

--------------------------------------------------------------------------------



Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that it the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

                    c. The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to.

                    10. JURY TRIAL WAIVER. The Company and the Lender hereby
waive a trial by jury in any action, proceeding or counterclaim brought by
either of the Parties hereto against the other in respect of any matter arising
out or in connection with the Transaction Documents.

                    11. GOVERNING LAW; MISCELLANEOUS.

                    a. (i) This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Agreement
or any of the other Transaction Documents and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions or
to any claim that such venue of the suit, action or proceeding is improper. To
the extent determined by such court, the Company shall reimburse the Lender for
any reasonable legal fees and disbursements incurred by the Lender in
enforcement of or protection of any of its rights under any of the Transaction
Documents. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

                              (ii) The Company and the Lender acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement or the other Transaction Documents were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent or cure breaches of the provisions of this Agreement
and the other Transaction Documents and to enforce specifically the terms and
provisions hereof and thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.

                    b. Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

                    c. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto.

                    d. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.

                    e. A facsimile transmission of this signed Agreement shall
be legal and binding on all parties hereto.

21

--------------------------------------------------------------------------------



                    f. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original.

                    g. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

                    h. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

                    i. This Agreement may be amended only by the joint consent
of the parties hereto.

                    j. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

          13. NOTICES. Any notice or other communication required or permitted
to be given hereunder shall be effective upon receipt. Such notices may be sent
(i) in the United States mail, postage prepaid and certified, (ii) by express
courier with receipt, (iii) by facsimile transmission, with a copy subsequently
delivered as in (i) or (ii) above. Any such notice shall be addressed or
transmitted as follows:

 

 

COMPANY:

At the address set forth at the head of this Agreement.
Attn:
Fax No.:

 

 

LENDER:

Alma Bailante Real Estate Inc.
[ADDRESS]
Attn:
Fax No.:

                    14. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The
Company’s and the Lender’s representations and warranties herein shall survive
the execution and delivery of this Agreement, and shall inure to the benefit of
the Lender and the Company and their respective successors and assigns for a
period of two years.

[Signature Page Follows]

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed by the Lender and the
Company as of the date set first above written.

 

 

 

 

 

 

 

 

ALMA BAILANTE REAL ESTATE INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

ACTIGA CORPORATION

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

(Signature of Authorized Person)

 

 

 

--------------------------------------------------------------------------------

 

Printed Name and Title

 

 

 

23

--------------------------------------------------------------------------------



 

 

ANNEX I

FORM OF NEW NOTE

 

 

ANNEX II

SECURITY AGREEMENT

 

 

ANNEX III

COMPANY DISCLOSURE MATERIALS

 

 

ANNEX IV

PLEDGE AGREEMENT

 

 

ANNEX V

SUBSIDIARY GUARNTEE

24

--------------------------------------------------------------------------------